UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7579


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WARREN SANDERS, a/k/a New York Mike, a/k/a Charlie Brown,
a/k/a William McKinney,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:03-cr-00086-1)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Sanders, Appellant Pro Se.   John J. Frail, Steven Loew,
Assistant United States Attorneys, Miller A. Bushong, III,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Warren   Sanders   appeals   the   district   court’s   order

reducing his sentence, on the court’s own motion, pursuant to 18

U.S.C. § 3582(c)(2) (2006).      We have reviewed the record and

find no reversible error.     Accordingly, we affirm the district

court’s order.     United States v. Sanders, No. 3:03-cr-00086-1

(S.D.W. Va. Nov. 10, 2011).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                  2